


110 HRES 1123 IH: Calling on the President of the United

U.S. House of Representatives
2008-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1123
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2008
			Mr. Rohrabacher (for
			 himself, Mr. Delahunt,
			 Mr. Chabot,
			 Mr. Coble,
			 Mr. Cohen,
			 Mr. Duncan,
			 Mr. Jones of North Carolina,
			 Ms. Kaptur, and
			 Mr. Royce) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling on the President of the United
		  States not to commit the United States to any status of forces agreement or any
		  other bilateral agreement with the Republic of Iraq that involves the continued
		  presence of the United States Armed Forces in Iraq unless the agreement
		  includes a provision under which the Republic of Iraq agrees to reimburse the
		  United States for all costs incurred by the United States related to the
		  presence of United States Armed Forces in Iraq after the effective date of the
		  agreement.
	
	
		Whereas, on August 26, 2007, Iraqi leaders sent, and
			 President George W. Bush endorsed, a communiqué stating the two nations are
			 committed to developing a long-term relationship of cooperation and friendship
			 as two fully sovereign and independent states with common interests;
		Whereas, on November 26, 2007, Iraq and the United States
			 signed a Declaration of Principles for a Long-Term Relationship of Cooperation
			 and Friendship Between the Republic of Iraq and the United States of America,
			 that signaled the beginning of a formal discussion towards the forming of a
			 bilateral agreement between the two countries and that contemplated
			 wide-ranging security commitments by the United States for the defense of the
			 Government of Iraq from both internal and external threats;
		Whereas the Administration has announced
			 its intention to negotiate this bilateral agreement as two separate pacts, a
			 “strategic framework agreement” on broad economic, social, and security issues,
			 and a “status of forces agreement,” which in this case would also provide these
			 forces with the authority to fight;
		Whereas the Administration has announced
			 that it will not seek the approval of Congress for either agreement, a stance
			 that is disputed by some in Congress and by the judgment of some constitutional
			 scholars to the extent that either agreement includes the obligation or the
			 authority for United States Armed Forces to engage in combat operations;
		Whereas the Congressional Budget Office has estimated that
			 the annual cost of maintaining about 55,000 troops over the long-term in Iraq
			 would be about $10 billion in a non-combat scenario and $25 billion with combat
			 operations;
		Whereas the Congressional Budget Office’s estimate assumes
			 only minimal procurement costs for replacing or upgrading war-worn
			 equipment;
		Whereas currently there are more than over
			 140,000 members of the United States Armed Forces serving in Iraq in a combat
			 situation;
		Whereas the United States Congress has appropriated over
			 $526,000,000,000 for operations in Iraq;
		Whereas for fiscal year 2009, the Administration has
			 included a $70 billion placeholder request for Iraq in the Department of
			 Defense budget;
		Whereas the United States is currently
			 experiencing an economic downturn, and the Chairman of the Federal Reserve
			 recently testified before Congress that a “recession is possible”;
		Whereas with 115 billion barrels of proven crude oil
			 reserves, Iraq has the world's third-largest endowment of oil, amounting to 11
			 percent of the global total;
		Whereas the current price per barrel of oil is over $110;
			 and
		Whereas the current government in Iraq has a vested
			 interest in the continued presence of United States Armed Forces in Iraq: Now,
			 therefore, be it
		
	
		That the United States House of
			 Representatives calls on the President of the United States not to commit the
			 United States to any status of forces agreement or any other bilateral
			 agreement with the Republic of Iraq that involves the presence of the United
			 States Armed Forces in Iraq unless the agreement includes a provision under
			 which the Republic of Iraq agrees to reimburse the United States for all costs
			 incurred by the United States related to the presence of United States Armed
			 Forces in Iraq after the effective date of the agreement, including the costs
			 of pay and allowances for members of the United States Armed Forces serving in
			 Iraq.
		
